Citation Nr: 1421280	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service connected lumbosacral degenerative disc disease.

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1970 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran's claim has been characterized as entitlement to service connection for depression.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects a diagnosis of adjustment disorder, with mixed anxiety and depressed mood, and so the issue has been recharacterized to expand the claim to consider all of them.

The Veteran testified at a hearing held via videoconference before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service connected lumbosacral degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On the record at the November 2012 Board hearing and in a November 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  At the November 2012 Board hearing, the Veteran stated on the record that he wished to withdraw his appeal with regard to his claim for entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease.  At the hearing, the Veteran also submitted a November 2012 written statement requesting withdrawal of the increased rating claim.  As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal for entitlement to an evaluation in excess of 40 percent for lumbosacral degenerative disc disease is dismissed.


REMAND

With regard to the claim for service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service connected lumbosacral degenerative disc disease, additional development is necessary before the claim can be adjudicated on the merits.

During the November 2012 Board hearing, the Veteran submitted a copy of a private psychiatric evaluation conducted in October 2012 at the request of the Social Security Administration (SSA).  The private examiner diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood.  However, as submitted, the report is missing page number 3, which appears to discuss the results of the mental status examination.  As this missing page is relevant to the Veteran's claim, the Veteran should be contacted and asked to provide a complete copy of the October 2012 psychiatric evaluation report.  Also, since there appears to be outstanding SSA records, the AOJ must take appropriate steps to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.

In addition, the Veteran has stated that he has been receiving treatment for depression from the VAMC Western New York Healthcare System.  Based on the Veteran's ongoing treatment, updated VA treatment records should be associated with the claims file.

The Veteran was previously provided with a VA examination in April 2011, which found that the Veteran did not have a diagnosis of a psychiatric disorder.  However, as discussed above, at the subsequent October 2012 private psychiatric examination, the Veteran was diagnosed with an adjustment disorder with mixed anxiety and depressed mood.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  Based upon the addition of this evidence to the claims file, the Board finds that the Veteran should be entitled to a new examination with a medical nexus opinion, involving consideration of all the current evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to provide a complete copy of the October 2012 psychiatric evaluation report from Dr. R.B., which was originally provided at the November 2012 Board hearing.  All efforts to obtain the above-cited report must be documented in the claims file.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

3.  Obtain any updated VA treatment records from the VAMC Western New York Healthcare System, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since December 2011.

4.  After the above requested development is complete, schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to address the following:

A) The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of depression and an adjustment disorder should be discussed.

B) If a psychiatric disorder is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was 1) related to the Veteran's military service; or 2) was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected to service connected lumbosacral degenerative disc disease.

The examiner is asked to consider and discuss the October 2012 psychiatric evaluation from Dr. R.B., who diagnosed the Veteran with an adjustment disorder with mixed anxiety and depressed mood, and stated that depressive and anxiety-related symptoms were secondary to coping with chronic pain.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


